DETAILED ACTION
This action is in response to the Applicant Response filed 08 September 2021 for application 15/186,453 filed 18 June 2016.
Claims 1-4, 6-11, 13-14 are currently amended.
Claims 1-14 are pending.
Claims 1-14 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the objections to the claims from the Office Action dated 09 June 2020 have been fully considered and, in light of the amendments to the claims, are partially persuasive. The remaining objections to the claims are noted below. Further, additional objections to the claims are noted below.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 1-14 from the Office Action dated 09 June 2020 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 1-14 have been withdrawn.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Claim 1, line12, requested by a business data retrieval engine should read “requested by the business data retrieval engine”
Claim 1, lines 20-21,  plurality of retrieved data should read “plurality of requested data”
Claim 1, line 24 “and” should be removed
Claim 1, line 34, the random variable distribution should read “a random variable distribution”
Claim 1, line 36, “and” should be added to the end of the line
Claim 1, line 40, send the results should read “sending the results”
Claim 1, line 40, an automated planning should read “the automated planning”
Claim 1, line 44, employs the results should read “employs the results of the analysis jobs”
Claim 1, line 45, sources as well should read “sources, as well” [comma added]
Claim 1, line 47, authors to determine should read “authors, to determine” [comma added]
Claim 1, line 52, event simulations to automatically should read “event simulations, to automatically” [comma added]
Claim 2, lines 1-2, wherein the business data retrieval engine stored in the memory of and operating on a processor of a computing device, employs
Claim 3, line 4, based analyzed previous data should read “based on analyzed previous data”
Claim 4, line 4, based analyzed previous data should read “based on analyzed previous data”
Claim 8, lines 9-11, plurality of business data as requested by a business data analysis engine using a business data retrieval engine stored in a memory of and operating on a processor of a computing device should read “plurality of business related data, as requested by a business data analysis engine operating on a computing device, using the business data retrieval engine”
Claim 8, line 12, using a business data retrieval engine operating on a computing device should read “using the business data retrieval engine”
Claim 8, lines 12-13, accumulated retrieved information should read “accumulated received and retrieved information” 
Claim 8, line 14, using a business data analysis engine operating on a computing device should read “using the business data analysis engine”
Claim 8, line 17, plurality of retrieved data should read “plurality of the requested data”
Claim 8, line 30, the random variable distribution should read “a random variable distribution”
Claim 8, line 32, “and” should be added to the end of the line
Claim 8, line 36, send the results should read “sending the results”
Claim 8, line 38, using an automated should read “using the automated”
Claim 8, line 38, module the result should read “module, the result” [comma added]
Claim 8, lines 40-41, the results together
Claim 8, line 41, sources as well should read “sources, as well” [comma added]
Claim 8, line 43, authors to determine should read “authors, to determine” [comma added]
Claim 8, lines 46-47, event simulations to automatically should read “event simulations, to automatically” [comma added]
Claim 10, line 4, based analyzed previous data should read “based on analyzed previous data”
Claim 10, line 4, one of the periods should be removed from end of line
Claim 11, line 4, based analyzed previous data should read “based on analyzed previous data”
Claims 5-7, 9, 12-14 are objected to due to their dependence, either directly or indirectly, on the above referenced claims
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

Claims 1, 8 recite limitations which include:
...
wherein the business data analysis engine performs the plurality of analytical functions and transformations by: 
instantiating a plurality of analysis jobs of the current campaign on a distributed, cloud-based computing infrastructure, wherein: 
each analysis job comprises a comparison of one or more of the contemplated business actions with the business related data; 
at least one of the plurality of input parameters for each analysis job is modified to be different from the plurality of input parameters for each other analysis job; 
a confidence level is assigned to each of the contemplated business actions as a weighted calculation of the random variable distribution of the comparison of the contemplated business action with the business related data as impacted by the plurality of input parameters; 
a result is obtained for each analysis job, the result comprising a probability of success based on the confidence level assigned to each of the contemplated business actions in that analysis job; and 
send the results of the analysis jobs to an automated planning and value at risk estimation module;
...


Claims 3, 10 recite wherein the business data analysis engine uses at least information theory based statistical analysis to predict future outcomes of the contemplated business actions based analyzed previous data. However, this language is not supported by the original disclosure and constitutes new matter to the original disclosure. The specification discloses that the automated planning and value at risk estimation module employs results of data analyses and transformations performed by the business information analysis engine to formulate current business planning and risk status reports and to deliver business decision pathway simulations and business value at risk support to a first end user (¶0008). The specification further discloses that the results of the transformative analysis (from the business data analysis engine) are "combined with further client directives, additional business rules and practices relevant to the analysis and situational information external to the already available data in the automated planning service module ... which also runs powerful information theory ... based predictive statistics functions and machine learning algorithms to allow future trends and 

Claim 4, 11 recite wherein the business data analysis engine uses at least Monte Carlo heuristic model value at risk principles to estimate future value at risk figures of the contemplated business actions based analyzed previous data. However, this language is not supported by the original disclosure and constitutes new matter to the original disclosure. The specification discloses that the automated planning and value at risk estimation module employs results of data analyses and transformations performed by the business information analysis engine to formulate current business planning and risk status reports and to deliver business decision pathway simulations and business value at risk support to a first end user (¶0008). The specification further discloses that the "automated planning service module has the ability predict the outcome of such decisions per value that will be placed at risk using programming based upon the Monte Carlo heuristic model ... which allows a single 'state' estimation of value at risk" (¶0034). Because there is no support in the original disclosure for the inclusion of the current amendments to claim 4 and 11, the claims fail to comply with the written description requirement.

Claim 6, 13 recite wherein the business data analysis engine has a job control function that allows both analysis jobs that run in a single iteration with a single set of parameters and analysis jobs that include multiple iterations and sets of predetermined sets of parameters with termination criteria to stop execution when desired analysis results are obtained. However, this language is not supported by the original disclosure and constitutes new matter to the original disclosure. The 

Claim 7, 14 recite wherein some jobs are run offline in a batch like mode and other jobs are run online in an interactive mode where users enter parameters for subsequent iterations based upon results of previous iterations until a predesigned analysis result terminates execution. However, this language is not supported by the original disclosure and constitutes new matter to the original disclosure. The specification discloses that the automated planning and value at risk estimation module employs results of data analyses and transformations performed by the business information analysis engine to formulate current business planning and risk status reports and to deliver business decision pathway simulations and business value at risk support to a first end user (¶0008). The specification further discloses that single and multiple runs are performed both offline and online by the automated planning service module (¶¶0037-0039, Figs 3-4).  Because there is no support in the original disclosure for the inclusion of the current amendments to claim 7 and 14, the claims fail to comply with the written description requirement.

Claims 2, 5, 9, 12 are rejected under 35 U.S.C. 112(a) due to their dependence, either directly or indirectly, on claims 1, 3-4, 6-8, 10-11, 13-14.
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125